I;                   ARMED SERVICES BOARD OF CONTRACT APPEALS

     Appeals of --                                 )
                                                   )
     Greenland Contractors 1/S                     )      ASBCA Nos. 61248, 61834
                                                   )
     Under Contract No. FA2523-15-C-0002           )

     APPEARANCES FOR THE APPELLANT:                       James J. McCullough, Esq.
                                                          Michael J. Anstett, Esq.
                                                           Fried, Frank, Harris, Shriver & Jacobson LLP
                                                           Washington, DC

     APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                           Air Force Deputy Chief Trial Attorney
                                                          Kyle E. Gilbertson, Esq.
                                                           Trial Attorney

                                      ORDER OF DISMISSAL

            The dispute has been settled. The appeals are dismissed with prejudi\:e.

            Dated: February 6, 2020



                                                       DAYID D' ALESSANDRIS
                                                       Administrative Judge
                                                       Armed Services Board
                                                       of Contract Appeals


            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA Nos. 61248, 61834, Appeals of


I
     Greenland Contractors I/S, rendered in conformance with the Board's Charter.

           Dated:


l                                                      PAULLA K. GATES-LEWIS
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals